IN THE SUPREME COURT OF TEXAS

                                 No. 06-0670

    IN RE  NIX HEALTH CARE SYSTEM D/B/A NIX SPECIALTY HOSPITAL AND ROBERT
                                JIMENEZ, M.D.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for immediate temporary  relief,  filed  August
2, 2006, is granted.   The order on petitioner's  motion  for  consideration
requiring Dr. Robert Jimenez to appear for deposition on August 11, 2006  in
Cause No. 2006-CI-05474,  styled  In  re  Glenn  Hitzfelder,  in  the  150th
District Court of Bexar County, Texas, is stayed pending  further  order  of
this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this August 9, 2006.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk